internal_revenue_service p o box cincinnati oh number release date date date legend department of the treasury employer_identification_number contact person - 1d number contact telephone number uil dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that b was recognized as exempt fiom federal_income_tax under sec_501 of the code and that it was classified under section dollar_figure a and b a ii of the code and was later reclassified as a private_foundation as defined in sec_509 your letter indicates that b will conduct three grant-making programs called c including w x and y ‘the purpose of c is to award scholarships to qualified applicants to enable the recipients to complete an undergraduate or graduate education in nursing or a medical clinical program at an accredited college or graduate school of their choice scholarships are available for the following programs for wt acupuncture chiropractic dental emtergency medical technician paramedic medical lab medicine e e e e oceupational therapy optometry pharmacy phlebotomy physical therapy physician assistant podiatry psychology masters and above public health masters and above radiology registered dietician nutritionist respiratory therapy social work bsw and above speech and surgical technology for x fory cettified nursing assistant cna licensed practical nurse lpn registered nurse rn baccalaureate of science in nursing bsn certified nurse midwife cnm masters of science in nursing msn nurse practioner certification npc and other related nursing specialty certifications high school scholarships will be provided enabling each area high school to select one student who upon graduation intends to pursue higher education in ahealth related field ible for w or x the applicants must bea resident or work at least hours per week on a regular basis in one of the towns in d be enrolled in a nursing or formal medical or clinical program at an accredited institution complete a confidential scholarship application form and submit all required attachments to c and complete a federal financial aid form b publicizes w and x through several means including distribution of announcement letters posters and applications to high school guidance departments career specialists academic financial aid offices college university deans of applicable academic programs graduate school administrators libraries boards of health local hospitals and health and human service agencies in d information dissemination on numerous including and presentation on and distribution of material in the various health profession awareness events sponsored by b for high school soundest in d this program is also highlighted in the b’s newsletters and annual report b will also place applications in shopping malls the recipients of w and x are selected based on financial need academic performance character and demonstrated motivation to obtain a formal education in a nursing medical or clinical profession members of the selection committee for w and x are appointed by the chair of the board_of trustees out of five members two are from e grants for w and x are awarded for tuition fees only up to a maximum of academic year b awards an average of of w and of x annually applicants must reapply on an annual basis without limitation as long as they meet the eligibility requirements payments are made directly to the academic institutions per to be eligible for y applicants must be entering an accredited academic institution 2-year 4-year or technical school ahigh school senior a legal resident in one of the towns in d and within six months of graduation with plans to pursue a career in a health profession b publicizes the availability of y through announcement letters sent to directors of guidance and career specialists at each of the participating high schools in d on school students in d to apply for y applicants must and through the health profession awareness events that b sponsors for high ‘contact their school guidance counselor regarding their interest in y be nominated by a designated representative of his her high school and follow the school’s application process ‘the selection of the grantees will be made by the high schoo administrators guidance counselors and or career specialists as designated by the high school and submitted to the board_of trustees of b for approval or by the scholarship committee of the b high schools must establish a method to fairly consider and select a student for the scholarship ‘the high school principal designee must sign an affidavit stating the they have fully read and understand the criteria for the award set forth by b and have conducted an objective and non-diseriminatory process to determine the selection of the individual b will have periodic telephone conversations with the principal designee to inquiry as to the process and to answer questions about y the recipients of y are selected based on financial need and academic performance there will be one award of schools in d ‘whether or not an applicant for y is awarded the applicant can apply for w or x though b after an applicant enters college available to a graduating senior in each of - high there are two conditions required for receiving any of b’s scholarships the scholarship will be used only for tuition or fees required for the enrollment or attendance of the students at a qualifying institution within the scope of irc q no part of the scholarship can be used as payment for teaching research books supplies and equipment required for courses of instruction room or board or other services required by the scholarship recipient no awards will be made to any member of b’s board_of trustees committees staff or any other disqualified_person as defined in sec_4946 a with respect to b or for a purpose that is inconsistent with the purposes described in sec_170 b b’s officers will notify applicants of approval or denial of the scholarship after grantees are selected scholarships will be paid_by b directly to the educational institutions each of the institutions must agree in writing to use the grant funds to defray the scholarship recipient's tuition or to pay the funds or portion thereof to the recipients only if the recipient is enrolled at such educational_institution and his or her standing at such institution is consistent with the purposes and conditions of the grant b must receive a progress report or cettificate of completion for each grantee at least once each year this report must include a summary of the use of the funds awarded the grantee’s courses taken and grades received if any in each academic period this report must be verified by the educstional institution however the report is not requited if the scholarship will be used only for qualified tuition within the meaning of sec_117 b will retain complete records in connection with all scholarship awards these records shall include all information obtained by b to evaluate the qualifications of potential grantees the identification of grantees including any relationship of any grantees to b or a director officer committee staff or panel member of b the purpose and amount of each scholarship the terms of payment of each scholarship and any additional information the foundation secured as part of the scholarship administration process sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiseriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a and is to be used for study at an educational_organization described in sec_170 6x1 a i s the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ts grant procedure includes an objective and nondiscriminatory selection ii ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code the effective date for the approval of b’s grant procedure for c is date this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 c b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code ‘this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as iong as the standards and procedures under which they ate conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service ‘this determination is directed only to the organization that requested it 6110g of the code provides that it may not be used or cited as a precedent section ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
